Citation Nr: 0424099	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  94-13 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 
percent for left eye aphakia, for the period prior to May 8, 
2001.

2.  Entitlement to an increased rating in excess of 10 
percent for a right eye lens scar, for the period prior to 
May 8, 2001.

3.  Entitlement to a combined evaluation in excess of 60 
percent for visual impairment of the eyes with bilateral 
optic neuropathy, diabetic retinopathy, left eye aphakia, and 
right eye lens scar, for the period on and subsequent to May 
8, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from March 1964 to May 1966.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1992 rating 
decision by the St. Louis, Missouri, Regional Office (RO), 
which confirmed a 30 percent evaluation for left eye aphakia 
and a 10 percent evaluation for a right eye lens scar.  A May 
1994 RO hearing was held.  Parenthetically, appellant 
expressed disagreement with a June 1994 rating decision, 
which denied service connection for bilateral ischemic optic 
neuropathy.

In April 1997, the Board remanded the case to the RO for 
additional evidentiary development on the appellate issues 
and to readjudicate the claim for service connection for 
additional eye disability.  In an October 1999 decision, the 
Board denied increased ratings for left eye aphakia and a 
right eye lens scar.  In January 2000, appellant's Motion for 
Reconsideration was denied by the Vice Chairman of the Board.  

Subsequently, the appellant appealed that October 1999 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  During the pendency of the appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) became law.  A 
subsequent Joint Motion for Remand was filed by the parties 
on the basis that a remand was required in light of the VCAA.  
By subsequent Order, the Court vacated that October 1999 
Board decision and remanded the case for readjudication.  

In June 2002, the Board remanded the case to the RO for 
additional evidentiary development, specifically 
consideration of the VCAA and for readjudication of the 
"inextricably intertwined" issue of service connection for 
additional eye disability.  Subsequent rating decisions in 
2002 and 2003 granted service connection for diabetes and 
diabetic retinopathy pursuant to an amendment of 38 U.S.C.A. 
§ 1116 (diabetes mellitus was added as a listed disease 
entitled to presumptive service connection based on exposure 
to certain herbicide agents, effective May 8, 2001.  See 38 
U.S.C.A. § 1116, as amended by § 201 of the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001)).  

An April 2003 rating decision discontinued separate ratings 
for appellant's service-connected eye disabilities and 
instead assigned a single 60 percent combined evaluation for 
the reclassified disabilities left eye aphakia, a right eye 
lens scar, diabetic retinopathy, and bilateral optic 
neuropathy, effective May 8, 2001 (date of the § 1116 
amendment).  

In light of the aforestated procedural history, and AB v. 
Brown, 6 Vet. App. 35 (1993), the Board has reframed the 
appellate issues as delineated on the title page of this 
decision, and will proceed accordingly. 

The Board also notes that the veteran's service connected 
disabilities are rated as 80 percent combined.  During VA 
examination in January 2003, it was reported that the veteran 
retired from his computer job because he could no longer see 
and that he had given up driving some years earlier.  
However, his current employment status is unknown.  As he has 
been informed by the RO in April 2003, in the event he wishes 
to file a claim for a total rating based on unemployability 
due to service-connected disabilities, he should do so at the 
RO.  

It should be added that appellant's attorney unfortunately 
died recently.  Appellant is currently represented by the 
service organization listed on the title page of this 
decision.  


FINDINGS OF FACT

1.  The service-connected left eye aphakia for the period 
prior to May 8, 2001 was manifested primarily by uncorrected 
distant visual acuity of counting fingers at 7 feet, 
correctable to 20/20-2 with aphakic spectacles.  

2.  The service-connected right eye corneal scar for the 
period prior to May 8, 2001 was manifested primarily by 
uncorrected distant visual acuity of 20/100-1 on the right, 
correctable to 20/100+1.  When the right eye was corrected 
with a balance lens as a result of wearing an aphakic lens 
for his left eye, visual acuity in the right eye was hand 
motion at 3 feet.

3.  For the period prior to May 8, 2001, appellant's 
precipitous drop in visual acuity and his visual field 
deficits were attributed by physicians to bilateral ischemic 
optic neuropathy due to his then nonservice-connected 
diabetes mellitus.  The aphakic lens for the left eye was 
prescribed in 1992 as a consequence of the visual impairment 
caused by the then nonservice-connected condition.  

4.  Appellant's service-connected visual impairment of the 
eyes with bilateral optic neuropathy, diabetic retinopathy, 
left eye aphakia, and right eye lens scar, for the period on 
and subsequent to May 8, 2001, has been manifested primarily 
by uncorrected visual acuity of 20/200 in the right eye 
corrected to 20/100; uncorrected visual acuity of 20/20-2 in 
the left eye corrected to 20/25; visual field deficit 
essentially unchanged over the years, with average visual 
field contraction to 19 degrees in the left eye and to 12 
degrees in the other eye; and evidence of right eye vitreous 
hemorrhage.  Anatomical loss or blindness in either eye has 
not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 30 
percent for left eye aphakia, for the period prior to May 8, 
2001, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.75, 4.79, 
4.80, 4.84a, Codes 6027, 6029, 6070 (2003).

2.  The criteria for an increased rating in excess of 10 
percent for right eye lens scar, for the period prior to May 
8, 2001, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.20, 4.84a, 
Code 6081 (2003).

3.  The criteria for a combined evaluation in excess of 60 
percent for visual impairment of the eyes with bilateral 
optic neuropathy, diabetic retinopathy, left eye aphakia, and 
right eye lens scar, for the period on and subsequent to May 
8, 2001, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.20, 4.75, 
4.76, 4.79, 4.80, 4.84a, Code 6027, 6029, 6070, 6076, 6080, 
6081 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regards to a procedural matter, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000, as codified at 38 U.S.C.A. § 5100 et seq. (West 
2002), became law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  This change in the law is generally considered 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000; 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159 (2003)); and 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed.  A comprehensive medical 
history and detailed findings with respect to the appellant's 
service-connected disabilities at issue over the years are 
documented in the medical evidence.  Additionally, pursuant 
to the Board's remand, additional clinical records were 
sought and VA optometric and ophthalmologic examinations were 
conducted in March 1998.  Social Security Administration 
(SSA) records were also obtained.  A more recent VA 
optometric examination was conducted in January 2003.  Said 
clinical records and examinations are sufficiently detailed 
and comprehensive regarding the nature and current severity 
of the service-connected disabilities at issue, and provide a 
clear picture of relevant symptoms and findings.   

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statements of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence and the Veterans Claims Assistance Act of 
2000 and its applicability, and a detailed explanation of the 
rationale for the adverse decision.  

Appellant has not responded or indicated in any written 
correspondence that there are any relevant medical records 
not currently associated with the claims folders.  There is 
no indication that other relevant medical records exist that 
would indicate a greater degree of severity of said 
disabilities in issue than that shown on VA examinations and 
treatment reports of record.  

In a recent case, Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the Court held that a VCAA notice must be provided to 
a claimant prior to the initial unfavorable agency of 
original jurisdiction decision on a service-connection claim.  
In the instant case, the initial December 1992 adverse rating 
decision on appellant's increased rating claims was rendered 
prior to the VCAA and, thus, a pre-adjudication VCAA notice 
could not have in fact been issued.  Pelegrini does not 
contain a remedy under such facts, nor is an efficient or 
timely remedy evident to the Board under the circumstances 
here.  The RO issued an April 2003 VCAA notice on said 
increased rating claims on appeal, which specifically advised 
the appellant as to which party could or should obtain which 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Additionally, the October 1999 Board decision (vacated by the 
Court) provided actual notice to appellant of information 
concerning the appellate issues.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any "error" resulting from lack of pre-
adverse rating decision VCAA notice does not affect the 
merits of his claims or his substantive rights, for the 
aforestated reasons and is therefore harmless.  See 38 C.F.R. 
§  20.1102 (2003).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); and Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issues on appeal in 
question.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's disabilities on appeal in the 
context of the total history of those disabilities, 
particularly as they affect the ordinary conditions of daily 
life, including employment, as required by the provisions of 
38 C.F.R. §§ 4.1, 4.2, 4.10 and other applicable provisions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Rating disabilities is not an exact science, as indicated by 
the Schedule for Rating Disabilities: "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disabilities."  38 
C.F.R. § 4.1.


I.  Increased Ratings in Excess of 30 Percent for Left Eye 
Aphakia and in Excess of 10 Percent for Right Eye Lens Scar, 
for the Period Prior to May 8, 2001.

Appellant's service medical records indicate that while 
serving in Vietnam in 1965, he sustained injury to the eyes 
from fragments of an exploding blasting cap that severely 
lacerated the right cornea centrally and caused a small 
laceration at 10 o'clock on the left cornea.  In January 
1966, discission and aspiration of the left lens was 
performed with removal of a small piece of metal within the 
lens.  A September 1970 military Medical Board report 
indicated that he was medically unfit for service due, in 
part, to right eye traumatic corneal opacity and left eye 
surgical aphakia.  See Flash v. Brown, 8 Vet. App. 332, 335 
(1995), which referred to a medical dictionary definition of 
aphakia as "absence of the lens of the eye."  

On February 1971 VA ophthalmologic examination, appellant's 
complaints included right eye blurring and double vision at 
night.  He was employed as a mailman.  Attempts to wear a 
contact lens in the left eye were reportedly unsuccessful due 
to discomfort.  Diagnoses included right eye corneal scar, 
left eye surgical aphakia secondary to foreign body, and best 
vision correctable to 20/20 in the left eye and the same in 
the other eye with effort.  The examiner stated that the eye 
conditions "should be relatively stationary."  A March 1971 
rating decision granted service connection and assigned a 30 
percent rating for left eye aphakia and a 10 percent rating 
for a right eye lens central scar.

Post-service medical records reveal that in 1981, visual 
acuity was 20/20 in the right eye and 20/25 in the other eye.  

Post-service medical records reveal that Type II diabetes 
mellitus, under poor control, was diagnosed in the mid-
1980's.  Appellant subsequently developed bilateral ischemic 
optic neuropathy, which was attributed by physicians  to 
diabetes mellitus.  See, e.g., a May 1992 private medical 
statement and 1992 post-service military medical records.

In a September 1992 written statement, an Army Community 
Hospital ophthalmologist stated that appellant had bilateral 
ischemic optic neuropathy.  Best corrected visual acuity was 
20/70 in the right eye and 20/25 in the left eye.  Visual 
field was close to extinguished in appellant's right eye and 
limited to approximately 15 to 20 degrees superiorly in his 
left eye.  Appellant's condition was described as quite 
incapacitating of his functional ability, especially with 
respect to reading and working in the standard reading 
position.

On October 1992 VA optometric examination, it was reported 
that during the previous several months, appellant had 
received non-VA treatment for ischemic optic neuropathy in 
the right eye that was thought to be secondary to diabetes 
mellitus.  Uncorrected distant visual acuity was 20/200 in 
the right eye, correctable to 20/60.  Uncorrected distant 
visual acuity in the left eye was finger counting at three 
feet, correctable to 20/25.  Appellant wore a balanced lens 
in the right eye and wore aspherical lenticula aphakic 
lenses, bilaterally.  He used the left eye on a daily basis.  
The intraocular tensions were 17 millimeters of mercury (mm 
Hg) on the right and 18 mm Hg on the left.  Slit lamp 
examination revealed a stromal scar centrally in the right 
eye.  Background diabetic retinopathy was not present.  No 
diplopia was present.  Visual field deficits were noted in 
both eyes.  Non-insulin dependent diabetes mellitus without 
background diabetic retinopathy; central corneal scar of the 
right eye; aphakia of the left eye; and ischemic optic 
neuropathy in the right eye, with decreasing visual acuity in 
the right eye over the previous four to five months, were 
assessed.

In a November 1992 written statement, a private 
ophthalmologist reported that visual field testing showed 
that appellant had severe constriction of the visual fields, 
bilaterally.  He stated that appellant had probable bilateral 
ischemic optic neuropathy "giving him constriction of both 
[visual] fields and loss of his inferior field."  

In a November 1992 written statement, another private 
ophthalmologist diagnosed bilateral ischemic optic neuropathy 
and described appellant as "markedly visually compromised."  
He stated that appellant had been an insulin-dependent 
diabetic for a number of years; that appellant had developed 
anterior ischemic optic neuropathy earlier that year; that 
appellant reported that his vision had become progressively 
worse and had lost significant vision in the left eye; and 
that appellant felt unable to do his current job, which 
consisted primarily of inputting data into a computer, due to 
his difficulty in visualizing small print on the computer 
screen.  Clinically, best corrected visual acuity was 20/100 
in the right eye and 20/50 in the left eye.  Visual field 
testing showed that the right visual field was essentially 
extinguished; and a dense inferior visual field in the left 
eye was noted with only a superior field of vision remaining 
intact.

In a May 1993 written statement, the same aforementioned Army 
Community Hospital ophthalmologist stated that appellant had 
ischemic optic neuropathy with decreased vision and tunnel 
field of vision; and that job modification would enable him 
to engage in work, such as light work/clerical, although with 
impairment.

During a May 1994 RO hearing, appellant testified that he 
wore glasses and that his vision was relatively stable until 
1992, when his vision rapidly deteriorated.  He stated that 
without his glasses, he could see through about a 10 percent 
area of the right eye; that about 80 to 90 percent of his 
right eye had "dried up"; that there was just one small 
slit with perhaps 20/80 vision corrected to 20/70; and that 
with his aphakic left eye, he had to wear thick glasses that 
"block off what's left in the right eye because the left eye 
would be three times magnification than the right eye."  
Appellant further testified that he had to have the right eye 
"blocked off with a balanced lens" so that he could not 
even see out of the remaining 10 percent of the right eye 
field of vision; and that "all I have is about 50 percent 
left of my left eye."  

On a March 1998 VA optometric examination, it was reported 
that the claims file was available for review.  It was 
reported that in 1992, appellant experienced a visual field 
loss that was nearly total in the right eye and involved the 
inferior half of the left visual field.  He was currently 
wearing aphakic spectacles with a balance lens on the right.  
Clinically, uncorrected visual acuity was 20/100 in the right 
eye and hand motion in the left eye.  With a proper 
prescription, the right eye visual acuity was 20/100+.  With 
aphakic spectacles, which appellant reportedly wore full 
time, he had visual acuity of hand motion in the right eye 
and 20/20 in the left eye.  Diplopia was not present, but a 
visual field deficit was noted.  The primary diagnosis was 
aphakia/pseudophakia; and secondary diagnoses were corneal 
scar/opacities, ischemic optic neuropathy, decreased visual 
acuity, hyperopia, astigmatism, and presbyopia.

On a March 1998 VA ophthalmologic examination, it was noted 
that the claims file had been reviewed.  The examiner stated 
that appellant's visual acuity was 20/20, bilaterally, on 
service entrance examination with weakness of both lateral 
rectus muscles and a history of esotropia since birth; that 
he sustained eye damage in December 1965 due to a blasting 
cap accident while disarming a mine in Vietnam; that a 
central corneal scar of the right eye resulted from the 
blast; that the left eye sustained more significant damage, 
with a foreign body entering the left eye causing a traumatic 
cataract; that both the intraocular foreign body and 
traumatic cataract of the left eye were removed in January 
1966; that a degree of left lateral rectus muscle paresis was 
noted, but was associated with his congenital strabismus; and 
that he appeared to recover well from the surgery and was 
able to achieve a best corrected visual acuity of 20/20, 
bilaterally.  The examiner stated that prior to the March 
1971 initial rating determination, appellant apparently tried 
to wear contact lenses in the left eye but this failed due to 
discomfort; and that it was felt the corneal scar in the 
right eye and the aphakia in the left eye would be relatively 
stable through time.  Appellant stated that the right eye 
scar caused some blurring and occasional double vision.

The VA ophthalmologist further reported that a January 1990 
examination had shown best corrected visual acuity of 20/20 
in the right eye and 20/30 in the left eye; that a February 
1992 examination had revealed best corrected visual acuity of 
20/20-1 in the right eye and 20/20 in the left eye; and that 
in early May 1992, appellant began experiencing additional 
problems, when he reported awakening two weeks earlier with a 
complete inferior field cut affecting his right eye.  The 
examiner stated that visual acuities were 20/25 in the right 
eye and 20/20 in the left eye, "with a 3+APD [afferent 
pupillary defect]" in the right eye; that ischemic optic 
neuropathy probably secondary to diabetes mellitus was 
diagnosed; that visual field examination showed that the 
inferior half of the right eye field of vision was affected; 
that over the next several months, his visual fields changed 
and visual acuity declined in the right eye; that by June 
1992, the right visual field had decreased to just a small 
amount remaining up and to the right, and was relatively 
similar the following November; that the left visual field 
showed less constriction, with a loss primarily in the 
inferior field; that visual acuity in the right eye was 
20/40+ in June 1992, 20/70 in September 1992, 20/80 in 
September 1992, and 20/70 in November 1992; that visual 
acuity in the left eye was 20/25 in June 1992, 20/25 in 
September 1992, 20/50 in September 1992, and 20/30 in 
November 1992; that diagnostic testing supported a diagnosis 
of ischemic optic neuropathy due to diabetes that affected 
the right eye more than the left; and that although an 
attempt was made to fit an aphakic soft contact lens in the 
left eye during this period, appellant was unable to tolerate 
it because of pain.  The examiner also stated that in 
November 1992, it was decided to have appellant just wear 
aphakic spectacles since the optic nerve of the left eye was 
functioning better than that of the right eye; and that he 
continued this practice currently, wearing a "balance" lens 
over the right eye.  The examiner noted that on March 1994 VA 
examination, appellant's best corrected visual acuity had 
been 20/60 in the right eye and 20/25 in the left eye; and 
that in May 1994, best corrected visual acuity was 20/80 in 
the right eye and 20/20 in the left eye.

Clinically, appellant had uncorrected distant visual acuity 
of 20/100-1 on the right and count fingers at 7 feet on the 
left.  His corrected distant visual acuity was 20/100+1 on 
the right and 20/20-2 on the left.  When his right eye was 
corrected with a balance lens, visual acuity was hand motion 
at 3 feet.  The ophthalmologist stated that appellant had a 
visual field deficit; that the area above and to the right of 
fixation was preserved in the right eye; and that there was 
some generalized constriction in the left eye and, primarily, 
loss of quadrant inferior and to the right of fixation (the 
visual field charts showed results that were very similar to 
results noted in November 1992).

The VA ophthalmologist reported that appellant felt that his 
sight had been relatively stable since August 1992, a few 
months after his right eye had started "drying up"; that 
although appellant had no complaints of pain, he had a 
feeling of pressure in the left eye; and that appellant 
noticed occasional floaters in his left eye that were 
unchanged and occasional flashes of light in his left eye.  
The examiner reported that extraocular movements were 
generally full, although decreased movement was noted 
laterally on the left; that there were no complaints of 
diplopia, and no diplopia was shown on red glass testing; and 
that the pupils were 4 millimeters RRL on the right and 5 
millimeters oval RL on the left, with 1 to 2+ Marcus Gunn in 
the right eye (Marcus Gunn pupil is also known as Marcus 
Gunn's pupillary phenomenon or sign.  With unilateral optic 
nerve or retinal disease, it is a difference between the 
pupillary reflexes of the two eyes when a light is shone 
alternately into each eye with the other eye covered; on the 
affected side there is abnormally slight contraction or even 
dilation of the pupil.  Dorland's Illustrated Medical 
Dictionary, 1276 (28th ed. 1994)).  

Color saturation was red color with 45 in the right eye and 
100 in the left eye.  Externally, there were medial and 
lateral pingueculae, bilaterally, with slight lateral 
injection in the left eye (a pinguecula is a yellowish spot 
of proliferation on the bulbar conjunctiva near the 
sclerocorneal junction, usually on the nasal side).  Id. at 
1295.  The right cornea had a near-central corneal scar 
affecting the subepithelial and anterior stromal layers, as 
well as the endothelial layer.  There were two superior scars 
near the limbus on the left, one with a small amount of fine 
refractile material within, and 1 to 2+ pigment dusting over 
the endothelium.

The anterior chambers were deep and clear.  The right iris 
was normal and blue; the left showed a superior sector 
iridectomy and a significant amount of posterior synechiae.  
The right eye lens was slight to 1+ not seen "with 
brunescence" and a few very slight changes in the posterior 
subcapsular cataract region.  The left eye lens was aphakic 
with a ring of retained cortex, posterior synechiae from the 
iris to this, and a 3-millimeter central clear opening.  
Tonometry applanation was 15 mm Hg, bilaterally.  A 
funduscopic examination showed a cup to disc ratio of 0.3 in 
both eyes, with sharp margins bilaterally.  There was 1 to 2+ 
pallor in the right eye and 2 to 3+ aphakic pallor in the 
left eye.  The vessels and maculae were normal, bilaterally; 
and the macula was flat, bilaterally.  The periphery was 
normal and flat, bilaterally.  The vitreous was clear in the 
right eye and showed a few floaters in the left eye.  The 
examiner stated that the floaters in the left eye did not 
affect the acuity or function of the eye.  The diagnosis was 
aphakia in the left eye.  

The VA ophthalmologist explained that current acuity with 
aphakic glasses was 20/20, as it had been in the past; that 
the examination appeared to be stable as well; that the 
visual field changes in the left eye remained relatively 
stable; that appellant was unable to wear a contact lens to 
correct the vision in his left eye and it was felt that the 
risks involved did not justify consideration of implanting a 
secondary lens into this post-traumatic eye, which was also 
his better eye; that visual acuity had remained stable 
throughout time; and that the only change occurring since 
service connection was granted in 1971 involved the visual 
field due to ischemic optic neuropathy secondary to diabetes.

The VA ophthalmologist also stated that a corneal scar in the 
central/near-central right eye due to the blasting cap injury 
did not appear to have changed in character from prior 
examinations; that appellant's visual acuity between 1971 and 
February 1992 was 20/20 but then decreased as a result of the 
ischemic optic neuropathy due to his diabetes; that this in 
turn caused visual field changes, which now appeared to be 
relatively similar to those noted several months after the 
neuropathy was noted; that the ischemic optic neuropathy also 
caused a progressive drop in acuity in the right eye to its 
present level, which was 20/100; that the drop from 20/20 
(with reported blurring and occasional double vision at the 
time of the rating determination in 1971) to 20/100 seemed to 
be due only to the ischemic neuropathy secondary to diabetes; 
that the ischemic optic neuropathy, which was greater on the 
right than on the left, had significantly affected the vision 
and visual field in the right eye, which used to be 
appellant's better eye; and that it had also affected the 
visual field in his left eye to a modest extent, although it 
did not seem to have significantly affected left eye acuity.  

The VA ophthalmologist further stated that appellant's 
intolerance to wearing a contact lens on his aphakic left eye 
had been demonstrated on numerous occasions; that he was not 
a good candidate for implantation of a secondary lens implant 
in the left eye and was thus left wearing aphakic spectacles 
with a "balance" lens over his right eye; that this was 
done to let his better eye, which was now his left eye, see 
as well as possible; that if appellant was to be fitted with 
glasses that would let his right eye see its best (20/100) 
and his left eye its best (20/20), the large difference in 
the powers of the spectacle lenses needed would cause a 
magnification difference between image sizes seen by the two 
eyes of about 30 percent, leading to significant diplopia and 
intolerance to this prescription; that a "balance" lens was 
therefore used, which meant a lens of similar power to the 
aphakic lens; that this was of about the same weight and 
magnifying power as the lens needed for the aphakic left eye, 
which helped the weight of the glasses to be evenly 
distributed and was cosmetically more appealing, as the 
magnification of both eyes was similar when viewed by an 
observer; and that the negative part of wearing the 
"balance" lens was that it blurred images more because it 
had much more lens power than was actually needed.

The VA ophthalmologist concluded that appellant's right 
visual acuity was significantly decreased when he wore 
aphakic spectacles, which were necessitated by the service-
connected aphakia of the left eye.  He reiterated that 
uncorrected visual acuity in the right eye, and with best 
correction, was 20/100, but that visual acuity dropped to 
hand motion at 3 feet with the aphakic spectacles on; that 
although this was not an eye disorder per se, functional 
acuity in the right eye dropped that amount due to 
appellant's wearing aphakic spectacles; and that the decrease 
in right visual acuity from 20/100 to hand motion at 3 feet 
could thus be said to have been caused, or chronically 
worsened, by the wearing of the aphakic spectacles 
necessitated by the service-connected left eye aphakia.

In a June 1998 addendum to the March 1998 VA optometric 
examination, the examiner stated that best correction without 
consideration of cosmetic appearance was -.75 sphere in the 
right eye and +12.25-1.50 X 0.15 in the left eye; that best 
corrected visual acuity with the above prescription was 
20/100+2 on the right and 20/20-2 on the left; and that the 
result of aphakic correction for the right eye and aphakic 
correction for the other eye (if attempted) would not be 
cosmetic but would be disfiguring in that such prescription 
would cause such a difference in image size for each eye that 
a patient would lose any sense of depth perception and likely 
balance.  


A.  Left eye aphakia, for the period prior to May 8, 2001.

With respect to rating the left eye aphakia, for the period 
prior to May 8, 2001, a postoperative traumatic cataract is 
evaluated on the basis of the resulting impairment of vision 
and aphakia.  38 C.F.R. § 4.84a, Diagnostic Code 6027.

Under Diagnostic Code 6029, unilateral aphakia warrants a 30 
percent evaluation.  NOTE:  The 30 percent rating prescribed 
for aphakia is a minimum rating to be applied to the 
unilateral or bilateral condition and is not to be combined 
with any other rating for impaired vision.  When only one eye 
is aphakic, the eye having poorer corrected visual acuity 
will be rated on the basis of its acuity without correction.  
The corrected vision of one aphakic eye will be taken one 
step worse than the ascertained value, however, not better 
than 20/70 (6 meters/21 meters).  The combined rating for the 
same eye should not exceed the amount for total loss of 
vision of that eye, unless there is an enucleation or a 
serious cosmetic defect added to the total loss of vision.  
38 C.F.R. § 4.84a, Diagnostic Code 6029.  See also 38 C.F.R. 
§ 4.80.

In the instant case, appellant does not have enucleation of 
the left eyeball, nor is it otherwise contended.  Contrary to 
appellant's assertion, serious cosmetic defect has not been 
demonstrated or even approximated.  The color photographs 
added to the record in June 1998 tend to show that appellant 
wears thick corrective (aphakic) lenses, but serious cosmetic 
defect is entirely absent.  Under 38 C.F.R. § 4.75, the best 
distant vision obtainable after best correction by glasses 
will be the basis of rating, except in cases of keratoconus 
in which contact lenses are medically required.  Keratoconus 
is not shown here or even alleged (keratoconus is medically 
defined as a "conical protrusion of the cornea."  
Dorland's, 776 (24th ed. 1965).  

Under the rating schedule, blindness in one eye (having only 
light perception) warrants a 30 percent evaluation, in 
addition to special monthly compensation, when corrected 
visual acuity in the other eye is 20/40 (6/12).  38 C.F.R. 
§§ 4.75, 4.84a, Diagnostic Code 6070.  However, blindness in 
one eye (having only light perception) is not shown where, as 
here, hand motion was perceptible at a distance of three feet 
or greater (See 38 C.F.R. § 4.79:  Loss of use or blindness 
of one eye, having only light perception, exists when there 
is inability to recognize test letters at 1 foot (.30 m.) and 
when further examination of the eyes reveals that perception 
of objects, hand movements or counting fingers cannot be 
accomplished at 3 feet (.91 m.), lesser extents of visions, 
particularly perception of objects, hand movements or 
counting fingers at distances less than 3 feet (.91 m.), 
being considered of negligible utility).

In January 1999, the RO requested an advisory opinion and 
extraschedular consideration from the Director of the 
Compensation and Pension Service at VA Central Office in 
Washington, D.C., setting forth the findings and opinions of 
the ophthalmologist who examined appellant in March 1998.  In 
May 1999, the Director of the Compensation and Pension 
Service responded, noting that the appellant's decrease in 
visual acuity had been attributed to his then nonservice-
connected diabetes mellitus.  As such, it was considered 
necessary to identify visual impairment prior to 1992, when 
the decrease occurred.  Of record was the February 1971 VA 
eye examination that reflected uncorrected visual acuity of 
20/20 in the right eye and count fingers at one foot in the 
left eye.  In the absence of enucleation of the eye or 
serious cosmetic defect added to the total loss of vision, 
which were not shown in this case, it was held that 30 
percent would be the maximum rating available for left eye 
aphakia under Diagnostic Code 6029, especially in light of 
the restrictions contained in the Note to that diagnostic 
code.

Although the maximum schedular rating for impairment of the 
field of vision on one side is 30 percent (See 38 C.F.R. 
§ 4.84a, Diagnostic Code 6080), the VA and non-VA medical 
evidence in this case clearly demonstrates that the visual 
field deficits prior to May 8, 2001 were due to nonservice-
connected disability.  See, e.g., November 1992 private 
medical statements and March 1998 VA examination.  There is 
therefore no basis for an increased rating based on visual 
field impairment.  See 38 C.F.R. § 4.14 (the service-
connected evaluation may not be predicated on symptoms 
attributable to nonservice-connected disability).  Even 
assuming arguendo that the visual field deficit was 
attributable to service-connected disability and a 30 percent 
evaluation under Diagnostic Code 6080 was met prior to May 8, 
2001, the left eye disorder would be rated on the basis of 
the dominant disability manifested, as 38 C.F.R. § 4.14 
precludes artificially inflating the service-connected 
evaluation by resort to multiple diagnostic codes affecting 
the same anatomical part.  Thus, there is no basis in this 
case for an evaluation in excess of the 30 percent already in 
effect for the period prior to May 8, 2001, which was 
assigned under Code 6029 for left eye aphakia.

The Board has also considered the provisions of 38 C.F.R. 
§ 4.10, which relate to functional loss.  It is the Board's 
opinion that the evaluation for the service-connected left 
eye aphakia for the period in question more than adequately 
compensated appellant for any functional impairment 
attributable thereto, for the aforestated reasons.


B.  Right eye lens scar, for the period prior to May 8, 2001.

The RO has rated the service-connected right eye lens scar by 
analogy to a scotoma under Code 6081.  See 38 C.F.R. § 4.20.  
A scotoma is an area of lost or depressed vision within the 
visual field, surrounded by an area of less depressed or of 
normal vision.  Dorland's, 1498 (28th ed. 1994).  

A unilateral, pathological scotoma is evaluated on the basis 
of any resulting central visual acuity impairment or visual 
field loss.  The minimum rating for a large or centrally 
located scotoma is 10 percent.  NOTE:  This rating may not be 
combined with any other rating for visual impairment.  38 
C.F.R. § 4.84a, Diagnostic Code 6081.

It is very significant that constriction and near-
extinguishment of the right visual field has been attributed 
by VA and non-VA physicians to diabetes mellitus 
complications of bilateral ischemic optic neuropathy, for 
which service connection was not in effect prior to May 8, 
2001.  See, e.g., November 1992 private medical statements 
and March 1998 VA examination.  Thus, rating the service-
connected right eye disability prior to May 8, 2001 on the 
basis of constricted visual field due to nonservice-connected 
disability would be precluded by the provisions of 38 C.F.R. 
§ 4.14.  

The service-connected right eye lens scar was rated by the RO 
as analogous to a scotoma, but the diminishing field of 
vision that a large central scotoma contemplates was not 
shown to be due to the service-connected lens scar for which 
a protected 10 percent evaluation had been in effect for many 
years.  Rather, the competent clinical evidence is 
uncontradicted and shows a relatively stable clinical picture 
with respect to the service-connected eye disabilities from 
1971 until 1992, some years after the onset of appellant's 
diabetes mellitus and months after his October 1991 
hospitalization for poorly controlled diabetes and initiation 
of insulin therapy.  The record is replete with medical 
evidence of often poorly controlled diabetes and with medical 
opinion attributing the decreasing visual acuity and visual 
fields to complications of diabetes.  

Thus, the Board concludes that the evidence is overwhelming 
negative and persuasively indicates that prior to May 8, 
2001, the service-connected right eye lens scar did not 
warrant an evaluation in excess of the assigned 10 percent 
under any applicable diagnostic code.

With respect to the question of extraschedular consideration, 
the clinical evidence does not reveal that prior to May 8, 
2001, the appellant's service-connected left eye aphakia or 
right eye lens scar, in and of itself, presented such an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards, as is 
required for an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1).  In May 1999, the Director of the Compensation 
and Pension Service determined that the schedular criteria 
were not inadequate for purposes of evaluating appellant's 
service-connected left eye aphakia and right corneal scar, 
and that entitlement was not shown for loss of use of an eye 
due to service-connected disability.

Prior to May 8, 2001, appellant was not frequently 
hospitalized for the service-connected left eye aphakia or 
right corneal scar, and when he wore aphakic spectacles, his 
left eye vision was relatively good.  Again, the constriction 
of field of vision in the eyes did not result from service-
connected disability prior to May 8, 2001.  Marked 
interference with employment solely as a result of the 
service-connected disabilities of the eyes prior to May 8, 
2001 was not shown.  Any adverse occupational impact prior to 
May 8, 2001 was contemplated by the 30 percent and 10 percent 
ratings assigned respectively for the service-connected left 
eye aphakia and right corneal scar.  

The Board acknowledges that appellant's right eye visual 
acuity actually decreased to hand motion at three feet when 
he wore a balance lens on the right necessitated by the 
aphakic spectacles for the aphakic left eye.  Although in 
March 1998, a VA ophthalmologist suggested that the aphakic 
spectacles were necessitated by treatment for the service-
connected aphakic left eye, the record as a whole shows that 
the aphakic spectacles were prescribed in 1992 because of a 
recent precipitous decrease in appellant's visual acuity and 
visual fields caused by bilateral ischemic optic neuropathy, 
for which service connection was not then in effect.  The 
evidentiary record clearly revealed that his visual 
impairment had been relatively stable since 1971; that as 
recently as January 1990, best corrected visual acuity was 
20/20 in the right eye and 20/30 in the other eye; and that 
under the rating schedule, such visual acuity would have met 
the criteria for only a noncompensable evaluation at that 
time.  See 38 C.F.R. § 4.84a, Table V.

In June 1992, it was reported that an "aphakic fit" for a 
contact lens was attempted over the left eye because 
appellant was losing visual field and visual acuity as a 
result of ischemic optic neuropathy; and in March 1998, a VA 
ophthalmologist noted that in November 1992, it was decided 
to have appellant just wear aphakic spectacles because the 
optic nerve of the left eye was functioning better than that 
of the other eye.  Although that VA ophthalmologist stated 
that appellant was not a good surgical candidate for a left 
eye secondary lens implant, this was because of the surgical 
risk involved on his remaining good eye; and that the only 
change over time since 1971 in the left eye was decrease in 
visual field, which he opined was caused by the then 
nonservice-connected ischemic optic neuropathy.  

Under the provisions of 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is warranted only when commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability.  Since an extraschedular 
evaluation may only be predicated on an exceptional or 
unusual disability picture that results solely from service-
connected disability and the evidentiary record prior to May 
8, 2001 indicated that appellant's diminished ocular health 
was a consequence of nonservice-connected disability, an 
extraschedular evaluation would not be warranted for the 
period in question.  

The Board has also considered the provisions of 38 C.F.R. 
§ 4.10, which relate to functional loss.  It is the Board's 
opinion that the evaluation for the service-connected right 
eye corneal scar for the period in question more than 
adequately compensated appellant for any functional 
impairment attributable thereto, for the aforestated reasons.


II.  A Combined Evaluation in Excess of 60 Percent for Visual 
Impairment of the Eyes with Bilateral Optic Neuropathy, 
Diabetic Retinopathy, Left Eye Aphakia, and Right Eye Lens 
Scar, for the Period On and Subsequent to May 8, 2001.

Pursuant to the Board's June 2002 remand, the RO adjudicated 
the "inextricably intertwined" issue of service connection 
for additional eye disability.  Subsequent rating decisions 
in 2002 and 2003 granted service connection for 
diabetes/diabetic retinopathy pursuant to an amendment of 38 
U.S.C.A. § 1116, in which diabetes mellitus was added as a 
listed disease entitled to presumptive service connection 
based on exposure to certain herbicide agents, effective May 
8, 2001.  

An April 2003 rating decision discontinued separate ratings 
for appellant's service-connected eye disabilities and 
instead assigned a single 60 percent combined evaluation for 
left eye aphakia, a right eye lens scar, diabetic 
retinopathy, and bilateral optic neuropathy, effective May 8, 
2001 (date of the § 1116 amendment).  

VA clinical records reveal that in October 2001, visual 
acuity was 20/100 in the right eye and 20/20 in the left eye.  
Impressions were right eye visual acuity of 20/100 and 
decreased inferior visual field secondary to old ischemic 
optic neuropathy; left eye visual acuity of 20/20 and 
decreased inferior visual field secondary to old ischemic 
optic neuropathy; traumatic left eye aphakia, where due to 
better performance of the left eye than the right, the right 
eye was fitted with a balance lens; and nonproliferative 
diabetic retinopathy without cotton spot macular edema.  

VA clinical records dated in mid-January 2003 indicated that 
appellant had a history of right eye vitreous hemorrhage 
suspected secondary to "neovasculization elsewhere."  
Clinically, visual acuity was 20/200 in the right eye without 
correction and 20/25 in the left eye with correction and 
20/20-2 without correction.  Central visual fields were 
constricted in 4 quadrants to approximately 10 degrees in the 
right eye and on the left with inferior-nasal constriction.  
The right eye had vitreous hemorrhage/fibrosis pooling 
inferiorly; and the left eye was clear.  No appreciable 
macular thickening was apparent.  The assessments included 
diabetic retinopathy of the eyes, with suspected 
proliferative diabetic retinopathy of the right eye and 
vitreous hemorrhage; diabetic retinopathy of the left eye; 
history of ischemic optic neuropathy, stable, with 
constricted visual fields of the eyes; left eye aphakia; and 
central corneal scar in the right eye. 

On January 2003 VA neurologic examination, appellant reported 
that he used the right eye primarily to see because his left 
eye was aphakic.  He had loss of peripheral vision in the 
eyes and had to cease driving since 1992.  He reportedly had 
to retire as a computer operator due to an inability to see.  
Clinically, the left eye was aphakic.  The right eye had 
arteriolar narrowing and retinal hemorrhages, noted as 
indicative of diabetic retinopathy.  

On January 2003 VA optometric examination, corrected distant 
visual acuity was 20/100 in the right eye and 20/25 in the 
other eye.  No diplopia was present.  The examiner indicated 
that appellant had a visual field deficit (the visual field 
charts showed results that were very similar to results noted 
in March 1998 with the area above and to the right of 
fixation preserved in the right eye; and constriction in the 
left eye primarily involving loss of quadrant inferior and to 
the right of fixation).  Specifically, according to the 
Goldman Perimeter Charts included in the January 2003 
examination report, contraction of visual fields for the left 
eye were as follows: 

	Temporally, contraction to 25 degrees (normal field 85) 
	Down temporally, contraction to 35 degrees (normal field 
85) 
	Vision down, contraction to 5 degrees (normal field 65) 
	Down nasally, contraction to 5 degrees (normal field 50) 
	Vision nasally, contraction to 10 degrees (normal field 
60) 
	Up nasally, contraction to 25 degrees (normal field 55) 
	Vision up, contraction to 20 degrees (normal field 45) 
	Up temporally, contraction to 2 degrees (normal field 
55)

Contraction of visual fields for the right eye were as 
follows:

	Temporally, contraction to 47 degrees (normal field 85) 
	Down temporally, contraction to 0 degrees (normal field 
85) 
	Vision down, contraction to 0 degrees (normal field 65) 
	Down nasally, contraction to 0 degrees (normal field 50) 
	Vision nasally, contraction to 0 degrees (normal field 
60) 
	Up nasally, contraction to 0 degrees (normal field 55) 
	Vision up, contraction to 0 degrees (normal field 45) 
	Up temporally, contraction to 45 degrees (normal field 
55)

Appellant had contraction of visual fields to 92 degrees on 
the right and to 150 degrees on the left.  Average visual 
field contraction was to 19 degrees in the left eye and to 12 
degrees in the other eye.  See 38 C.F.R. §§ 4.76 and 4.76a 
(the extent of contraction of visual field in each eye is 
determined by recording the extent of the remaining visual 
fields in each of the eight 45 degree principal meridians.  
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields given in table III.  The degrees lost are then added 
together to determine total degrees lost.  This is subtracted 
from 500.  The difference represents the total remaining 
degrees of visual field.  The difference divided by eight 
represents the average contraction for rating purposes).  

The examiner opined that since 1992, visual acuity had 
decreased to 20/100 in the right eye with marked visual 
fields decrease in the eyes, all secondary to diabetes.  He 
also indicated that due to vitreous bleed with possible need 
for retinal photocoagulation in the right eye, laser therapy 
in that eye might be necessary.  

Under Diagnostic Code 6080 for rating visual field 
impairment, unilateral concentric contraction to 30 degrees 
but not to 15 degrees warrants a 10 percent evaluation.  In 
the alternative, unilateral concentric contraction to 30 
degrees but not to 15 degrees may be evaluated as the 
equivalent of corrected visual acuity of 20/100 (6/30).  
Unilateral concentric contraction to 15 degrees but not to 5 
degrees warrants a 20 percent evaluation.  In the 
alternative, unilateral concentric contraction to 15 degrees 
but not to 5 degrees may be evaluated as the equivalent of 
corrected visual acuity of 20/200 (6/60).  A 30 percent 
evaluation requires unilateral concentric contraction to 5 
degrees.  In the alternative, unilateral concentric 
contraction to 5 degrees may be evaluated as the equivalent 
of corrected visual acuity of 5/200 (1.5/60).  NOTE (2):  The 
alternative ratings are to be employed when there is ratable 
defect of visual acuity, or a different impairment of the 
visual field in the other eye.

A 70 percent rating is warranted for bilateral concentric 
contraction of visual fields to 15 degrees but not to 5 
degrees.  A 100 percent rating requires bilateral concentric 
contraction to 5 degrees or less.  38 C.F.R. Part 4, 
Diagnostic Code 6080.

Vision in one eye of 20/200 or worse will be considered at 
least 60 percent disabling if visual acuity in the other eye 
is 20/100 or worse under 38 C.F.R. § 4.84a, Codes 6067-69, 
6071-73, or 6075-76.  

In summary, for the period on and subsequent to May 8, 2001, 
the recent clinical findings reveal that appellant had 
average contraction of visual fields to 19 degrees in the 
left eye and to 12 degrees in the other eye.  Since visual 
field contractions measured differently in each eye and were 
not bilaterally limited to 15 degrees or less, the eyes are 
evaluated based on unilateral, not bilateral, visual field 
impairment criteria set forth in Diagnostic Code 6080; and 
alternative ratings based on visual acuity impairment rather 
than visual field constriction may be applicable, to the 
extent they are more beneficial to appellant.  As stated 
above, on January 2003 VA optometric examination, corrected 
distant visual acuity was 20/100 in the right eye and 20/25 
in the other eye; and average concentric contraction of 
visual fields was to 12 degrees in the right eye and 19 
degrees in the left eye.  Under Diagnostic Code 6080, the 
visual field impairment would warrant no more than a 20 
percent evaluation.  However, applying the alternative visual 
acuity impairment equivalents, average concentric contraction 
of visual field of 12 degrees in the right eye converts to a 
visual acuity of 20/200 and average concentric contraction of 
visual field of 19 degrees in the left eye converts to a 
visual acuity of 20/100, which meet the criteria for the 
currently assigned 60 percent evaluation under Diagnostic 
Code 6076.  Under any potentially applicable diagnostic code, 
the impairment of appellant's visual acuity does not equal or 
more nearly approximate the criteria for an evaluation in 
excess of 60 percent.  38 C.F.R. § 4.7.  Additionally, 
anatomical loss or blindness in either eye has not been shown 
or alleged.  

Consequently, a combined evaluation in excess of 60 percent 
for visual impairment of the eyes with bilateral optic 
neuropathy, diabetic retinopathy, left eye aphakia, and right 
eye lens scar, for the period on and subsequent to May 8, 
2001 is not warranted.  

The evidence does not show that for the period on and 
subsequent to May 8, 2001, the service-connected visual 
impairment of the eyes presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards, as is 
required for consideration of an extraschedular evaluation.  
38 C.F.R. § 3.321(b)(1).  Significantly, the evidence of 
record does not suggest that appellant's service-connected 
visual impairment of the eyes has resulted in frequent 
hospitalizations or marked interference with ability to see 
during the period on and subsequent to May 8, 2001.

The Board has also considered the provisions of 38 C.F.R. 
§ 4.10, which relate to functional loss.  It is the Board's 
opinion that the evaluation for the service-connected visual 
impairment of the eyes for the period in question more than 
adequately compensates appellant for any functional 
impairment attributable thereto, particularly since a 60 
percent evaluation contemplates that degree of disability 
severity demonstrated.  

In a recent August 2004 informal hearing presentation, it was 
contended that the currently assigned evaluation did not 
consider left eye "disfigurement" or vitreous bleeding in 
the right eye.  However, the Board wishes to point out that 
the left eye "disfigurement" allegation appears in relation 
to whether the "serious cosmetic defect" criterion set 
forth in Code 6029 for rating the service-connected left eye 
aphakia has been met; and this has already been addressed in 
detail in Part IA of the Board's decision above and applies 
as well to the period on and subsequent to May 8, 2001.  

As to vitreous bleeding in the right eye, the RO has 
considered such symptoms in evaluating any impairment of 
appellant's visual acuity and loss of visual fields due to 
the service-connected aphakia, corneal scar, and diabetic 
retinopathy.  However, assigning a separate rating for 
intraocular hemorrhage would constitute pyramiding proscribed 
by 38 C.F.R. § 4.14; and the Notes set out in Code 6029 and 
6081 for rating aphakia and scotoma, respectively, prohibit 
combination with any other rating for visual impairment.  
Also see Esteban v. Brown, 6 Vet. App. 259, 262 (1994), in 
which the Court stated, "[t]he critical element is that none 
of the symptomatology for any one of these three conditions 
is duplicative of or overlapping with the symptomatology of 
the other two conditions."  

Since the preponderance of the evidence is against allowance 
of an evaluation in excess of 30 percent for left eye aphakia 
or in excess of 10 percent for a right eye lens scar, for the 
period prior to May 8, 2001, and a combined evaluation in 
excess of 60 percent for visual impairment of the eyes with 
bilateral optic neuropathy, diabetic retinopathy, left eye 
aphakia, and right eye lens scar, for the period on and 
subsequent to May 8, 2001, the benefit-of-the-doubt doctrine 
is inapplicable with respect to these appellate issues, for 
the aforestated reasons.  


ORDER

An increased rating in excess of 30 percent for left eye 
aphakia, for the period prior to May 8, 2001, an increased 
rating in excess of 10 percent for a right eye lens scar, for 
the period prior to May 8, 2001, and a combined evaluation in 
excess of 60 percent for visual impairment of the eyes with 
bilateral optic neuropathy, diabetic retinopathy, left eye 
aphakia, and right eye lens scar, for the period on and 
subsequent to May 8, 2001, are denied.  The appeal is denied 
in its entirety.  


	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



